Title: John H. Cocke to Thomas Jefferson, 20 October 1818
From: Cocke, John Hartwell,Preston, James Patton
To: Jefferson, Thomas


          
            
              Sir,
              Bremo
Octo 20. 1818
            
            Governor Preston having occasion to pass thro’ your neighbourhood avails himself of an opportunity which he has long wished for, of becoming acquainted with you. I take pleasure in making you known to each other, because I confidently hope, that my agency will be productive of mutual gratification.
            I have the pleasure to inform you that I left Mr Cabell on friday recovering fast.
            Accept Sir, my best wishes for your speedy & perfect restoration to health—
            
              Yours respectfully
              J. H. Cocke
            
          
          
            P.S. I send the Sea Kale Seed by Governor Preston
          
        